Filed DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 8-10 in the reply filed on 12/02/2021 is acknowledged.
Claims 1-7 and 11-13 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a method for fabricating a semiconductor device, comprising “a fourth step of forming a second resist mask that covers a top surface and a side surface of the first conductive layer and part of the top surface of the semiconductor film and etching the semiconductor film to form a semiconductor layer and to expose a top surface of the insulating layer that is not covered with the semiconductor layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 2, prior-art fails to disclose a method for fabricating a semiconductor device, comprising “a fourth step of forming a second resist mask that covers a top surface and a side surface of the first conductive layer and part of the top surface of the semiconductor film and etching the semiconductor film to form a semiconductor layer and to expose a top surface of the insulating layer that is not covered with the semiconductor layer. ”  Therefore, the claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893